 

EXHIBIT 10.4

 

[grz1h1wuylof000001.jpg]

IMAX CORPORATION

AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN
FORM OF RESTRICTED SHARE UNIT AWARD AGREEMENT

THIS RESTRICTED SHARE UNIT AGREEMENT (the “Agreement”) is made effective as
of _________ (the “Date of Grant”) between IMAX Corporation, a Canadian
corporation (the “Company”), and _________ (the “Participant”).

This Agreement sets forth the general terms and conditions of Restricted Share
Units (“RSUs”). By accepting the RSUs, the Participant agrees to the terms and
conditions set forth in this Agreement and the IMAX Corporation Amended and
Restated Long-Term Incentive Plan (the “IMAX LTIP”) as well as the Employment
Agreement between _________ and the Company, dated as of _________ (the
“Employment Agreement”).

Capitalized terms not otherwise defined herein shall have the same meanings as
in the IMAX LTIP.

1.Grant of the RSUs. Subject to the provisions of this Agreement and the IMAX
LTIP, the Company hereby grants to the Participant an aggregate of _________
RSUs, subject to adjustment as set forth in the IMAX LTIP. Each RSU gives the
Participant the unsecured right to receive, subject to the terms and conditions
of the IMAX LTIP and this Agreement, one Common Share. The Participant shall not
be required to pay any additional consideration for the issuance of the Common
Shares upon settlement of the RSUs.

2.Vesting Schedule. Subject to the terms and conditions hereof, the Participant
shall vest in the RSUs as follows, unless previously vested or cancelled in
accordance with the provisions of the IMAX LTIP or this Agreement (each
applicable date, a “Scheduled Vesting Date”):

 

Scheduled Vesting Date

RSUs Vesting on Such Date

First Vesting Date

TBD

Second Vesting Date

TBD

Third Vesting Date

TBD

Fourth Vesting Date

TBD

 

3.Settlement. Each RSU shall be settled by delivery of one Common Share within
thirty (30) days following the applicable Scheduled Vesting Date or such earlier
date on which the RSUs vest pursuant to Sections 4, 5 or 6 (each, a “Settlement
Date”); provided, however, that in no event shall settlement occur later than
March 15th of the year following the applicable vesting date.

4.Termination of Employment Generally. In the event that the Participant’s
employment with the Company terminates for any reason, including termination
with or without Cause, resignation with or without Good Reason, death,
Disability or retirement (each term as defined in the Employment Agreement), the
RSUs shall be treated as set forth in the Employment Agreement.

 

1

--------------------------------------------------------------------------------

 

5.Termination upon Achievement of Service Factor.  If the Participant’s
employment with the Company terminates prior to the Scheduled Vesting Date as a
result of the Participant’s resignation after the achievement of the Service
Factor, the RSUs shall continue to vest in accordance with the Scheduled Vesting
Dates.  For purposes of this Agreement, “Service Factor” shall mean the
Participant’s resignation (i) at or after attaining age 55 and (ii) following
the Participant’s continuous service with the Company or any of its Subsidiaries
and Affiliates for at least ten (10) years, or such other resignation by the
Participant that is deemed by the Committee to be an achievement of the Service
Factor, provided that the Participant provides the Company a six (6)-month
written notice of the Participant’s intent to resign.

6.Change of Control. In the event of a Change of Control, the RSUs shall be
treated as set forth in the Employment Agreement or the IMAX LTIP, as
applicable.

7.Nontransferability of RSUs. Unless otherwise determined by the Committee
pursuant to the terms of the IMAX LTIP, the RSUs may not be transferred,
pledged, alienated, assigned or otherwise attorned other than by last will and
testament or by the laws of descent and distribution or pursuant to a domestic
relations order, as the case may be.

8.Rights as a Shareholder. The Participant shall have no rights as a shareholder
with respect to the RSUs. Upon settlement, the Participant shall have all rights
as a shareholder with respect to the Common Shares delivered to the Participant,
if any, including, without limitation, voting rights and the right to receive
dividends.

9.Dividend Equivalents. If, after the Date of Grant and prior to the applicable
Settlement Date, dividends with respect to the Common Shares are declared or
paid by the Company, the Participant shall be entitled to receive dividend
equivalents in an amount, without interest, equal to the cumulative dividends
declared or paid on a Common Share, if any, during such period multiplied by the
number of RSUs being settled. Dividend equivalents will be subject to the same
terms and conditions of this Agreement applicable to the RSUs. The dividend
equivalents will be paid on the applicable Settlement Date for the underlying
RSUs in cash or Common Shares, as determined by the Company in its discretion.
If the underlying RSUs are cancelled prior to the applicable Settlement Date for
any reason, any accrued and unpaid dividend equivalents shall be cancelled.

10.No Entitlements.

(a)No Right to Continued Employment. This Agreement does not constitute an
employment agreement and nothing in the IMAX LTIP or this Agreement shall modify
the terms of the Participant’s employment, including, without limitation, the
Participant’s status as an “at will” employee of the Company, if applicable.
None of the IMAX LTIP, the Agreement, the grant of RSUs, nor any action taken or
omitted to be taken shall be construed (i) to create or confer on the
Participant any right to be retained in the employ of the Company, (ii) to
interfere with or limit in any way the right of the Company to terminate the
Participant’s employment at any time and for any reason or (iii) to give the
Participant any right to be reemployed by the Company following a termination of
employment for any reason.

(b)No Right to Future Awards. This award of RSUs and all other equity-based
awards under the IMAX LTIP are discretionary. This award does not confer on the
Participant any right or entitlement to receive another award of RSUs or any
other equity-based award at any time in the future or in respect of any future
period.

11.Taxes and Withholding. The Participant must satisfy any federal, state,
provincial, local or foreign tax withholding requirements applicable with
respect to the settlement of the RSUs. The Company may require or permit the
Participant to satisfy such tax withholding obligations through the Company
withholding Common Shares that would otherwise be received by such individual
upon settlement of the RSUs. The obligations of the Company to deliver the
Common Shares under this Agreement shall be conditioned upon the Participant’s
payment of all applicable taxes and the Company shall, to the extent permitted
by law, have the right to deduct any such taxes from any payment of any kind
otherwise due to the Participant.

2

--------------------------------------------------------------------------------

 

12.Breach of Restrictive Covenants. If the Participant materially breaches any
of the restrictive covenants set forth in the Employment Agreement or any other
agreement with the Company or any of its Subsidiaries or Affiliates (including,
without limitation, any restrictive covenants relating to non-competition,
non-solicitation or confidentiality), then all of the RSUs (whether or not
vested) shall terminate and be cancelled without consideration being paid
therefor.

13.Securities Laws. The Company shall not be required to issue Common Shares in
settlement of or otherwise pursuant to the RSUs unless and until (i) the Common
Shares have been duly listed upon each stock exchange on which the Common Shares
are then registered; (ii) a registration statement under the Securities Act of
1933, as amended, with respect to such Common Shares is then effective; and
(iii) the issuance of the Common Shares would comply with such legal or
regulatory provisions of such countries or jurisdictions outside the United
States as may be applicable in respect of the RSUs. In connection with the grant
or vesting of the RSUs, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.

14.Miscellaneous Provisions.

(a)Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Corporate Secretary at the principal executive office of
the Company and to the Participant at the address appearing in the records of
the Company for the Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other.
Notwithstanding the foregoing, the Company may deliver notices to the
Participant by means of email or other electronic means that are generally used
for employee communications. Any such notice shall be deemed effective upon
receipt thereof by the addressee.

(b)Headings. The headings of sections and subsections are included solely for
convenience of reference and shall not affect the meaning of the provisions of
this Agreement.

(c)Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

(d)Incorporation of IMAX LTIP; Entire Agreement. This Agreement and the RSUs
shall be subject to the IMAX LTIP, the terms of which are incorporated herein by
reference, and in the event of any conflict or inconsistency between the IMAX
LTIP and this Agreement or the Employment Agreement, the IMAX LTIP shall govern.
This Agreement, the Employment Agreement and the IMAX LTIP constitute the entire
agreement between the parties hereto with regard to the subject matter hereof.
They supersede all other agreements, representations or understandings (whether
oral or written and whether express or implied) that relate to the subject
matter hereof. The Participant acknowledges receipt of the IMAX LTIP, and
represents that the Participant is familiar with its terms and provisions.

(e)Amendments. Subject to all applicable laws, rules and regulations, the
Committee shall have the power to amend this Agreement at any time provided that
such amendment does not adversely affect, in any material respect, the
Participant’s rights under this Agreement without the Participant’s consent.
Notwithstanding the foregoing, the Company shall have broad authority to alter
or amend this Agreement and the terms and conditions applicable to the RSUs
without the consent of the Participant to the extent it deems necessary or
desirable in its sole discretion (i) to comply with or take into account changes
in, or rescissions or interpretations of, applicable tax laws, securities laws,
employment laws, accounting rules or standards and other applicable laws, rules,
regulations, guidance, ruling, judicial decision or legal requirement, (ii) to
ensure that the RSUs are not subject to taxes, interest and penalties under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
(iii) to take into account unusual or nonrecurring events or market conditions,
or (iv) in any other manner set forth in Section 15 of the IMAX LTIP. Any
amendment, modification or termination shall, upon adoption, become and be
binding on all persons affected thereby without requirement for consent or other
action with respect thereto by any such person. The Committee shall give written
notice to the Participant in accordance with Section 13(a) of any such
amendment, modification or termination as promptly as practicable after the
adoption thereof. The foregoing shall not restrict the

3

--------------------------------------------------------------------------------

 

ability of the Participant and the Company by mutual consent to alter or amend
the terms of the RSUs in any manner that is consistent with the IMAX LTIP and
approved by the Committee.

(f)Section 409A.

(i)The RSUs are intended to constitute “short-term deferrals” for purposes of
Section 409A of the Code and the regulations and guidance promulgated thereunder
(“Section 409A”). If any provision of the IMAX LTIP or this Agreement would, in
the reasonable good faith judgment of the Committee, result or likely result in
the imposition on the Participant, a beneficiary or any other person of a
penalty tax under Section 409A, the Committee may modify the terms of the IMAX
LTIP or this Agreement, without the consent of the Participant, beneficiary or
such other person, in the manner that the Committee may reasonably and in good
faith determine to be necessary or advisable to avoid the imposition of such
penalty tax. This Section 13(f) does not create an obligation on the part of the
Company to modify the IMAX LTIP or this Agreement and does not guarantee that
the RSUs will not be subject to taxes, interest and penalties under Section
409A.

(ii)Notwithstanding anything to the contrary in the IMAX LTIP or this Agreement,
to the extent that the RSUs constitute deferred compensation for purposes of
Section 409A and Participant is a “Specified Employee” (within the meaning of
the Committee’s established methodology for determining “Specified Employees”
for purposes of Section 409A), no payment or distribution of any amounts with
respect to the RSUs that are subject to Section 409A may be made before the
first business day following the six (6) month anniversary from the
Participant’s Separation from Service from the Company Group (as defined in
Section 409A) or, if earlier, the date of the Participant’s death.

(g)Successor. Except as otherwise provided herein, this Agreement shall be
binding upon and shall inure to the benefit of any successor or successors of
the Company, and to any Permitted Transferee pursuant to Section 7.

(h)Choice of Law. Except as to matters of federal law, this Agreement and all
actions taken thereunder shall be governed by and construed in accordance with
the laws of the State of New York (other than its conflict of law rules).

          (i)             Clawback. Any awards made pursuant to the IMAX LTIP
shall be subject to clawback or recoupment as permitted or mandated in the
Employment Agreement and by applicable law, rules, regulations or any Company
policy as enacted, adopted or modified from time to time.

[Signatures on Following Page]

4

--------------------------------------------------------------------------------

 

 

 

IMAX CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

Robert Lister

 

Title:

 

Chief Legal Officer and Senior Executive Vice President

 

 

By:

 

 

 

Name:

 

Kenneth Weissman

 

Title:

 

Senior Vice President, Legal Affairs & Corporate Secretary

 

The undersigned hereby acknowledges having read the IMAX LTIP and this
Agreement, and hereby agrees to be bound by all the provisions set forth in the
IMAX LTIP and this Agreement.

 

Name (Printed):

 

 

Signature:  

 

 

Date:  

 

 

 

5